       Case 6:20-cr-00097-JCB-JDL Document 144 Filed 03/02/21 Page 1 of 1 PageID #: 356


                                                  IN THE UNITED STATES DISTRICT COURT
                                                       EASTERN DISTRICT OF TEXAS
                                                             TYLER DIVISION



  UNITED STATES OF AMERICA                                                                   §
                                                                                             §
                                                                                             § CASE NUMBER 6:20-CR-00097-JCB
  v.                                                                                         §
                                                                                             §
                                                                                             §
                                                                                             §
  SHAWN CARL GAITAN                                                                          §


                                  ORDER OF TEMPORARY DETENTION PENDING HEARING1
                                           PURSUANT TO BAIL REFORM ACT

            Upon motion of the Government, it is ORDERED that a detention hearing is set for

  3-2-21                      2:00 pmK. Nicole Mitchell, United States Magistrate Judge in Tyler, Texas.
                           at before

            Pending the hearing, the defendant shall be held in custody by the United States Marshal and produced

for the hearing on the above designated date and ti e.

                                2ndday of March 2021.
            ORDERED and SIGNED this




                                                                                       K. Nicole Mitchell, U.S. Magistrate Judge




          1 If not held immediately upon defendant's first appearance, the hearing may be continued for up to three days upon motion of the govern ent, or up tofive
days upon motion ofthe defendant. 18 U.S.C. § 3142(f)(2).

A hearing is required whenever the conditions set forth in 18 U.S.C. § 3142(f) are present. Subsection (1) sets forth the rounds that may be asserted only by the attorney
for the overn ent; Subsection (2) states that a hearing is mandated upon the motion of the attorney for the overn ent or upon the judicial officer's o n motion, if there
is a serious risk that the defendant (a) will flee or (b) ill obstruct or atte pt to obstruct justice, or threaten, injure, or intimidate or atte pt to threaten, injure, or intimidate
a prospective witness or juror.
